Exhibit 10(g)


THIRD AMENDMENT TO
LOAN AGREEMENT




THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into
effective as of December 19, 2012, by and between INTERPHASE CORPORATION, a
Texas corporation (“Borrower”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
(“Lender”).


WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated as
of December 19, 2008, as amended by that certain First Amendment to Loan
Agreement dated March 20, 2009, and by that certain Second Amendment to Loan
Agreement dated of even date herewith (as amended, the “Loan Agreement”); and


WHEREAS, the Loan Agreement currently governs (a) a revolving borrowing base
line of credit in the maximum amount of $5,000,000.00 (the “Line of Credit”), as
currently evidenced by that certain promissory note dated of even date herewith,
payable by Borrower to the order of Lender in the stated principal amount of
$5,000,000.00 (the “Note”), (b) a guidance line of credit with respect to
foreign currency forward contracts in the amount of $6,500,000.00 (the “Guidance
Line of Credit”), and (c) a letter of credit subfacility in the amount of
$500,000.00 (the “LC Facility”); and


WHEREAS, the parties hereto now desire to modify the Loan Agreement as
hereinafter provided; and


WHEREAS, the Loan Agreement, the Note, and all other documents evidencing,
securing, governing, guaranteeing and/or pertaining to the Line of Credit and
the Guidance Line of Credit are hereinafter referred to collectively as the
“Loan Documents”.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I
Definitions


Section 1.01      The terms used in this Amendment to the extent not otherwise
defined herein shall have the same meanings as in the Loan Agreement.
 

THIRD AMENDMENT TO LOAN AGREEMENT Page 1

                                                                                                                             
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
Amendments
 
Section 2.01      Effective as of the date hereof, Section 10.1(L) of the Loan
Agreement is hereby amended to read as follows:


“L.      The outstanding amount of the Advances, plus the sum of outstanding
Guidance Line Obligations and the Letter of Credit Liabilities, shall at any
time exceed: (i) one hundred thirteen percent (113%) of the Borrowing Base and
the continuation thereof for five (5) calendar days, or (ii) one hundred twenty
percent (120%) of the Borrowing Base.”
 
 
ARTICLE III
Representations, Warranties, Ratification and Reaffirmation
 
Section 3.01     Borrower hereby represents and warrants that: (i) the
representations and warranties contained in the Loan Agreement are true and
correct on and as of the date hereof as though made on and as of the date
hereof, (ii) no event has occurred and is continuing that constitutes an Event
of Default or would constitute an Event of Default but for the requirement of
notice or lapse of time or both, and (iii) there are no claims or offsets
against, or defenses or counterclaims to, the Note, the indebtedness evidenced
thereby or the liens securing same (including without limitation, any defenses
or offsets resulting from or arising out of breach of contract or duty, the
amount of interest charged, collected or received on the Note heretofore, or
breach of any commitments or promises of any type).


Section 3.02      The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement, but except as expressly modified and superseded by this Amendment,
the terms and provisions of the Loan Agreement are ratified and confirmed and
shall continue in full force and effect, Borrower hereby agreeing that the Loan
Agreement and the other Loan Documents are and shall continue to be outstanding,
validly existing and enforceable in accordance with their respective terms.


ARTICLE IV
Miscellaneous


Section 4.01      Each of the Loan Documents is hereby amended so that any
reference in the Loan Documents to the Loan Agreement shall mean a reference to
the Loan Agreement as amended hereby.


Section 4.02      This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 4.03      This Amendment has been entered into in Dallas County, Texas
and shall be performable for all purposes in Dallas County, Texas.  THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  Courts
within the State of Texas shall have jurisdiction over any and all disputes
arising under or pertaining to this Amendment, and venue in any such dispute
shall be the courts located in Dallas County, Texas.
 

THIRD AMENDMENT TO LOAN AGREEMENT Page 2

                                                                                                                             
 
 

--------------------------------------------------------------------------------

 
 
Section 4.04      This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.


THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


(Signature Page Follows.)
 
 
 
 
 

THIRD AMENDMENT TO LOAN AGREEMENT Page 3

                                                                                                                             
 
 

--------------------------------------------------------------------------------

 


EXECUTED as of the date first above written.
 

 
BORROWER:
         
INTERPHASE CORPORATION,
a Texas corporation
                   
By:
/s/ Thomas N. Tipton, Jr.       Thomas N. Tipton, Jr.       Chief Financial
Officer          


 
LENDER:
         
TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association
                   
By:
/s/ Gary Emery      
Gary Emery
      Senior Vice President          

 
 
 

THIRD AMENDMENT TO LOAN AGREEMENT  Signature Page 1

                                                                                                                             